DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are pending in this application. Claims 1-9 are withdrawn. Claims 10-14 are examined.
Applicant’s election without traverse of Group II in the reply filed on 09/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.(US 2019/0006669 A1) in view of Jo et al. (US 2018 / 0053940 A1)
Regarding claims 10, 13, and 14,  Park teaches a composite cathode active material, cathode, and a lithium battery including the composite cathode active material [0002][0014][0015]. Park teaches an embodiment wherein a composite cathode active material includes a core including a plurality of primary particles including a nickel containing first lithium transition metal oxide having a layered crystal structure and a shell on the core including a second lithium transition metal oxide [0012]. Park further teaches a first lithium transition metal oxide, LiaNibCocMndM3′eO2 [0060] wherein, M3′ (V), (Cr), (Fe), (Zr), (Al), (B), (Ti), (Nb), (Mo), and 0.9 ≤ a ≤ 1.1, 0.7 < b <1.0, 0 < c < 0.3, 0< d < 0.3, 0 ≤ e < 0.1, and b+c+d+e=1 [0061]. Park mentions this active material configurations allows will advance lithium ion conduction within the active material core [0038] and reduce side reactions of the primary particle and the electrolyte thereby improving cycle characteristics [0038]. Park further mentions the second lithium transition metal oxide may be represented by LiaMnbM4cM5dO4. M4 and M5 are different and each independently includes cobalt (Co), nickel (Ni), vanadium (V), chromium (Cr), iron (Fe), zirconium (Zr), rhenium (Re), aluminum (Al), boron (B), germanium (Ge), ruthenium (Ru), tin (Sn), titanium (Ti), niobium (Nb), molybdenum (Mo), or platinum (Pt); and 0.9≤a≤1.1, 0<b≤2.0, 0≤c<2.0, 0≤d<0.1, and b+c+d=2 [0069][0070]. Park also mentions the second cathode active material is a lithium containing metal oxide such as LiaNi1-b-cCobB’cD’a where 0 .90≤ a ≤1, O≤ b ≤0.5 , O≤ c ≤ 0.05 , and O < a < 2 ; B' may include (Al) , (Ni) , (Co) , (Mn) , (Cr) , (Fe) , (Mg) , (Sr) , (V) , or a combination thereof and where D' may include oxygen (O) [0084][0085]. In preparation example 1, LiMnCoO4 coating layer was formed on a surface of Li1.03Ni0.91Co0.06Mn0.03O2 core [0123]. The examiner makes note the first lithium transition metal oxide core active material layer as taught by Park satisfies the claimed core active compound chemical formula 2.
The examiner also makes note the second cathode active material such as a lithium containing metal oxide, LiaNi1-b-cCobB’cD’a, is similar to claimed formula 3 concerning the specific metals within the surface coating layer but fails to teach a surface coating wherein lithium and nickel atomic coefficients are within the claimed range.

While Park teaches an active material core with active material particles within the claimed range concerning claimed formula 2, Park fails to teach an active material surface coating layer satisfying claimed formula 3. 
Jo however, teaches a positive electrode active material particle for a lithium secondary battery including the positive electrode active material particles [0002][0010]. Jo mentions the present invention provides a positive electrode active material particle which includes a core including a first lithium transition metal oxide and a shell surrounding the core, wherein the shell is in a form in which metal oxide particles are embedded in a second lithium transition metal oxide [0011]. Jo also mentions the first lithium transition metal oxide in the core and the second lithium transition metal oxide in the shell may be one or more selected from the group consisting of lithium cobalt based oxide, such as LiNi1 -YCoyO2, O≤Y < 1 and  lithium-nickel-manganese-cobalt-based oxide, particularly Li[NiaCobMnc]O2 here , O < a < 2 , O < b < 2 , 0 < c < 2 and a + b + c = 2 ) [0030]. Jo states an average composition of the first lithium transition metal oxide may be the same as an average composition of the second lithium transition metal oxide [0030]. Jo mentions this provides an active material having improved stability and lifetime characteristics because a side reaction is prevented by embedding a metal oxide in a surface of a lithium transition metal oxide [0009].The examiner makes note that LiNi1 -YCoyO2, satisfies the claimed chemical formula 3 as the metallic coefficients for Mn, and M3 can have a coefficient of 0 as claimed. The examiner makes note the Lithium nickel surface coating, LiNi1 -YCoyO2,as taught by Jo is similar to the second cathode active material, LiaNi1-b-cCobB’cD’a as taught by Park as the taught above [0084].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and substitute the shell layer of Park’s core-shell LiaNibCocMndM3′eO2- LiaNi1-b-cCobB’cD’a  active material with a lithium cobalt based oxide, such as LiNi1 -YCoyO2, as taught by Jo in order to arrive at a layered composite oxide cathode for a lithium battery that can exhibit improved stability and lifetime characteristics. MPEP 2143 (I)(B)

Regarding claim 11, modified Park discloses all of the limitations set forth above. Park teaches a composite cathode active material including a core and a shell that is dispersed on the core [0037].  Park further teaches the shell 200 may be a coating layer that is disposed on a part of or the whole surface of the core 100 [0037][Fig. 1A].

Regarding claim 12, modified Park discloses all of the limitations set forth above. Park further teaches the Li-NMC active material shell may have a thickness of 300 nm or less [0073] which lies within the encompassing claimed range. Jo also teaches the shell may have a thickness of 100 to 300 nm which is fully encompassed by the claimed range.

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and coat the active material core layer of modified Park with a coating layer thickness as taught by Jo ranging from 100 to 300 nm in order to arrive at a composite cathode active material for a lithium battery with improved stability and lifetime characteristics. MPEP 2144.05(I)


Conclusion
The Prior made of record and not relied upon is considered pertinent t to applicant’s disclosure. Azami (US 9 ,923,239 B2) however teaches active material particles for lithium ion batteries[Col. 1:lines 38-42], mentioning the positive electrode active material is not especially limited as long as absorbing cations in the discharging time such as metal oxides for lithium-transition metal composite oxides, for example lithium-cobalt composite oxides ,such as LiCoAlO2, and lithium-nickel composite oxides , such as LiNiCoMnO2 [Col. 6: lines 4-14].

The Prior made of record and not relied upon is considered pertinent t to applicant’s disclosure. Cho  (US 2015/0228969 A1) teaches a positive active material for rechargeable lithium battery [0003] comprised of a core including lithium metal composite oxide having a layered structure and a shell including a lithium metal composite oxide where the shell is positioned on the surface of the core [0012]. Cho teaches the core may be represented by Chemical Formula 1, specifically Lik-1M'1-x1-y1M2x1M3y1On1 (M' to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V. Zr, Fe, Cu, or Sr) 0.98≦k1≦1.35, 0≦x1<0.2, 0≦y1<0.3, 0<x1+y1<0.5, and 1.98<n1≦2 [0014][0017][0018]. Cho further teaches the layered structure lithium metal composite oxide has a shell compound represented by Chemical Formula 3 [0015] such as Lik3[M'1-x3-y3M2x3M3y3 ]On3  M' to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V. Zr, Fe, Cu, or Sr) and 0.98≦k3≦1.35, 0≦x3≦0.15, 0.55≦y3≦0.75, 1.98≦m3≦2, and 3.98≦n3≦4. Cho further states M1 may be Ni, and the M2 and M3 are different and are each independently Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr and more specifically,  M1 may be Ni, M2 may be Co, and the M3 may be Mn [0021][0022]. Cho further mentions M1, M2, and M3 of the shell may be selected so as to complement drawbacks of the core without limitation [0083]. Ch states the for Chemical Formula 3, the shell may include M1 at a lower ratio than in the core in an effort to decrease effects of instable M1 that may react with an electrolyte solution at the surface  during charge [0090]. In example 2, Cho teaches an embodiment wherein a positive electrode
comprises a core composition of LiNi0.7CO0.15Mn0.15O2 and a shell composition of Li[Ni0.3Co0.11Mn0.59]2O4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722                                                                                                                                                                                                        



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722